Citation Nr: 0206969	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1961 to 
September 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1995 decision by the Cleveland, 
Ohio, Regional Office (RO) that denied the claim.

This case was first before the Board in 1999 at which time 
the July 1995 RO decision was deemed to have been final and 
unappealed.  The appeal was thought to have been taken from 
an April 1997 RO decision that determined that new and 
material evidence had not been received upon which to reopen 
the claim.  The Board's May 1999 decision was to the same 
effect.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  A June 2001 order of 
the Court vacated the Board decision and remanded the case so 
the Board could consider the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

For the reasons discussed in the Analysis section below the 
Board finds that the July 1995 RO decision was not final.  
Thus, the issue is as styled on the title page.


FINDINGS OF FACT

1.  The veteran sustained an acute contusion to the left 
lower leg in-service.

2.  Arthritis of the knees was first clinically manifested 
many years postservice.

3.  There is no competent evidence linking arthritis of the 
knees to the veteran's active duty service, or competent 
evidence showing compensably disabling arthritis within one 
year of his separation therefrom.


CONCLUSION OF LAW

The veteran did not incur or aggravate arthritis of the knees 
during his active duty service, and arthritis of the knees 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in May 1962 the veteran 
reported that a telephone pole fell on his left lower leg the 
day before.  Physical examination revealed a full range of 
motion and no deformity.  There was tenderness over the tibia 
and in the midleg muscle.  There was no fracture by clinical 
examination or by X ray.  The diagnosis was contusion of the 
left leg.  The record does not suggest the skin was broken.  
The remainder of the service medical records are silent as to 
any complaints or treatment of lower extremity disorders.  
The appellant's lower extremities were clinically evaluated 
as normal his May 1965 separation examination.

In 1969, the veteran claimed entitlement to service 
connection for left leg pain and numbness since 1963.  At a 
March 1969 VA orthopedic examination, the veteran complained 
of pain in the left posterior thigh and left lateral calf, 
exacerbated by prolonged standing, since receiving a spinal 
block for a 1963 hemorrhoidectomy.  Physical examination 
resulted in a clinical impression of no significant deficit.  
The diagnosis was "no disease."

At a September 1969 VA neurologic examination the veteran 
complained of sharp pain in the medial aspect of the left 
thigh since a 1963 hemorrhoidectomy.  He reported numbness of 
the thigh and the plantar aspect of the foot, and weakness of 
the left leg, all after standing for eight hours.  Following 
examination the examiner found no neurologic deficit, and 
opined that the complaint was more related to a schizoid 
personality.

At a December 1991 VA examination, the veteran gave a history 
of constant, sharp pain in both knees since 1988.  He said 
doctors told him cartilage had degenerated.

Beginning in 1992 the veteran sought periodic medical 
treatment at a VA outpatient clinic for complaints of a 
painful left knee.  He was noted to have undergone left knee 
surgery in November 1992.  Physical examination resulted in 
diagnoses which included chondromalacia of the left knee, 
degenerative joint disease, and arthritis of the knees.

September 1992 X rays by the Smith Clinic showed minimal 
spiking of the tibial spines secondary to early 
osteoarthritic change, bilateral chondrocalcinosis, and a 
small calcific density medial of the left patella that was 
thought to be a calcification within a tendon or ligament.

October 1992 magnetic resonance imaging by Smith Clinic 
showed minor degenerative changes in the menisci of the right 
knee, but no meniscal tear or ligamentous abnormality.  
Magnetic resonance imaging of the left knee showed minimal 
degenerative change, and no ligamentous abnormality, but 
there was a tear in the posterior horn of the medial 
meniscus.

A November 1992 operation report by Dean Razzano, MD, noted 
that arthroscopic examination of the veteran's left knee 
revealed Class III arthritis in the medial compartment, Class 
I to early II arthritis in the lateral compartment, and Class 
III to early IV arthritis on the lower pole of the patella.  
A loose body from the patella was removed necessitating 
patelloplasty.  Medial femoral chondroplasty was performed to 
alleviate the Class III changes in the medial compartment, 
represented by arthritis and pseudogout, and the entire 
posterior horn of the medial meniscus, as well as a small 
portion of the anterior horn, were removed to repair meniscal 
tears.

A November 1992 VA outpatient treatment record noted the 
veteran's report of previous left knee surgery and his 
request for pain medication.  A December record noted his 
request for VA physical therapy for his left knee.

At a February 1993 VA examination, the veteran reported 
undergoing an arthroscopic repair of the left knee in 1992 
following an injury to that joint earlier that year.  He 
complained of left knee pain.  X rays revealed degenerative 
changes including calcium deposits in the menisci of the 
tibial plateau.  The diagnoses included traumatic arthritis 
of the left knee.

March 1993 X rays by the Smith clinic showed extensive 
chondrocalcinosis, and degenerative changes of the left knee.  
The radiologist suspected that the degenerative changes may 
be manifestations of calcium pyrophosphate deposition 
disease.

An August 1994 VA compensation examination noted the 
veteran's history of a left knee arthroscopy, and his 
complaint of sharp pain in both knees.  X rays showed 
chondrocalcinosis and osteopenia in the left knee, and 
arthritis in both knees.  The diagnoses included 
osteoarthritis.

At a January 1995 VA orthopedic examination, the veteran gave 
a history of 1992 left knee arthroscopy and complained of 
pain in both knees, worse on the left.  X-ray study resulted 
in radiological diagnoses of minimal degenerative change in 
the right knee and moderate degenerative change in the left.  
The diagnosis was osteoarthritis of both knees.

At a June 1995 VA hearing, the veteran testified that, while 
jogging in 1988, he tore the cartilage in his left knee.  He 
said he should have had surgery then, but waited until 1992 
by which time the condition of the left knee had worsened.  
In November 1992, he underwent arthroscopic surgery, but had 
arthritis by June or July 1993 and, currently, arthritis 
affected his "entire skeletal system."  He said he awoke 
each day with excruciating pain, mainly in the knees, and 
felt he could not stand for more than four hours at a time.

In August 1996, the veteran underwent a magnetic resonance 
imaging scan of the left knee.  The results of this study did 
not include an opinion linking any knee disorder to service.
 
In a June 1998 letter, the veteran contended that, in May 
1962, two telephone poles fell on his left knee.  He asserted 
that "there is[,] in fact[,] a connection between my present 
deteriorating condition of degenerative arthritis[] and what 
happened to my left knee" in service.

With a July 1998 letter, the veteran enclosed the 1992 
operation report by Dr. Razzano, and suggested that the loose 
body removed from his left knee in 1992 was some kind of 
"foreign object" that "entered" the knee when a telephone 
pole fell on his left lower leg thirty years earlier.

At an October 1998 Board hearing, the veteran testified about 
the left leg contusion he sustained in service.  He said two 
X rays were taken at the time, and he hoped they had been 
added to his file as he had asked the RO obtain them.  His 
left knee had not bothered him during the remainder of his 
military service.  His right knee was not injured at the 
time, but he contended that "arthritis had spread throughout 
[his] entire skeletal frame," and it was "possible" that 
all of it was due to the contusion to the left lower leg he 
sustained in service.  He said, however, that no doctor had 
ever told him that any disability he had currently was 
related to his military service.  When queried about the 1969 
claim, he said he thought he may have claimed service 
connection for leg pain in 1969, but had no clear 
recollection of a 1969 leg disorder.

The veteran also testified that, in June 1988, he tore 
cartilage in his left knee while jogging.  In November 1992, 
he had arthroscopic surgery that repaired the torn meniscus 
and, during the surgery, the doctor removed a "foreign 
object," that was about 1/16 inch square, from an area just 
below the kneecap.  The veteran did not know whether the 
"foreign object" was wood or metal.

In a February 2000 letter Richard Jones, DC, said he first 
saw the veteran in January 1996 for, in pertinent part, 
complaints of left knee pain.  He said that the veteran 
reported that his problems began in service in April 1962 
when a telephone pole fell on his left knee.  Dr. Jones said 
that, "[s]ince that accident[,] he has shown a history of 
left knee related problems which has [sic] altered his normal 
walking gait, potentially leading to his current arthritic 
condition in knee, hips, and spine."  He said the usual 
tests revealed arthritis in the veteran's spine and left 
knee.  Mr. Jones did not mention the veteran's right knee.  
Mr. Jones said that it was his professional opinion that the 
veteran's "current condition could be a result of the 
accident in April 1962."

At an August 2000 VA orthopedic examination, the veteran 
complained of bilateral knee pain and numbness, left worse 
than right.  In addition, the left knee locked and gave way.  
Following examination, the examiner diagnosed 
chondrocalcinosis (psuedogout) of the knees.  The examiner 
reported that the knees were normal by examination, but X 
rays showed deposits of calcium pyrophosphates in the menisci 
and cartilage of the knees, a condition known as 
chondrocalcinosis or pseudogout.  He said that psuedogout 
could account for bilateral knee pain.  The physician opined, 
however, that pseudogout was not due to trauma, but rather 
was a metabolic disorder.

The examiner noted that an October 1992 magnetic resonance 
imaging showed a torn medial meniscus in the left knee, for 
which the veteran underwent surgery, and suggested that the 
meniscal tear could have been related to the telephone pole 
injury in 1962.

In December 2000, the RO granted service connection for 
residuals of a left knee meniscal tear.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The Veterans Claims 
Assistance Act is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Additionally, in 2001 VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The Appellant has been offered 
ample opportunities to present evidence favorable to his 
case, he has testified before VA, and he has not identified 
any evidence which remains outstanding.  Moreover, in 
addition to notice of the July 1995 RO decision, the RO sent 
the veteran an April 1998 statement of the case, which 
provided all pertinent laws and regulations, as well as set 
forth the shortcomings of the veteran's case.  Likewise, an 
October 2001 statement of the case included the issue service 
connection for arthritis of the knees and set forth the 
evidentiary shortcomings of the veteran's case.  As such, the 
Board finds that the duty to assist has been fulfilled, and 
that the veteran has been provided appropriate notice. 

An additional remand to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of these claims 
on appeal.

As indicated in the Introduction, this case was before the 
Board in May 1999.  At that time, it appeared that the July 
1995 RO decision was final, and that the appeal had been 
taken from an April 1997 RO decision.  Upon further review, 
however, the Board finds that the veteran was not given 
notice of the July 1995 RO decision until August 8, 1996.  
Thus, the July 1995 RO decision was not final prior to August 
8, 1997.  38 U.S.C.A. § 7105 (West 1991).  As an April 1997 
letter from the veteran constitutes a timely notice of 
disagreement, and as the appellant filed a timely substantive 
appeal, the Board finds that the claim arises from an appeal 
to the July 1995 rating decision.

The next question is whether the Board can reach the issue 
that is properly on appeal.  The April 1998 statement of the 
case, however, provided notice of the law with regard to 
finality of decisions and the requirement for new and 
material evidence to reopen a claim, as well as the law with 
regard to service connection.  Thus, the veteran's right to 
notice of law has been satisfied.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

As to the veteran's due process right to a hearing, he had a 
hearing in June 1995 at which time he testified regarding his 
knees.  In addition, at an October 1998 hearing convened in 
connection with the instant appeal, he testified about his 
injury in service, treatment and relevant events since 
service, and his current condition.  Thus, the veteran's 
right to hearing has been satisfied.  38 C.F.R. § 3.103(c) 
(2001).

As to the veteran's due process right to submit evidence in 
support of his claim, the Court said:

It is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims. Rather, they submit claims for VA 
benefits, which, in cases of previously 
and finally denied claims, implicate both 
the question of whether there is new and 
material evidence to reopen the claim and 
the question of whether, upon such 
reopening, the claimant is entitled to 
the requested benefits.

Bernard, 4 Vet. App. at 392.  So it is here.  The veteran did 
not focus his search for evidence only on that that would be 
new and material.  Rather, he testified at both hearings, and 
submitted documentary evidence, on the injury he sustained in 
service, relevant events since service, and the current 
condition of his knees.  Thus, the veteran's right to submit 
evidence in support of his claim has been satisfied.  
38 C.F.R. § 3.103(d) (2001).
 
In sum, the Board finds that the veteran's due process rights 
have been preserved, and that no prejudice will accrue to him 
if the Board adjudicates the issue of service connection for 
arthritis of the knees, so the Board turns now to an analysis 
of the law and evidence on that issue.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for arthritis 
if the disorder was compensably disabling within one year of 
the appellant's separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The evidence shows that a telephone pole fell on the 
veteran's left lower leg in May 1962.  He reported to the 
dispensary the next day, which suggests that the injury was 
not very serious.  That suggestion is ratified by examination 
findings of only some tenderness, a full range of motion and 
no fracture.  The diagnosis was a left leg contusion.  The 
remainder of the veteran's service medical records, including 
his May 1965 separation examination, are silent as to any 
kind of left leg disorder.  Further, the May 1962 service 
medical record referred to the left lower leg, the tibia, and 
the muscle of the left lower leg; there was no reference to 
the left knee.  Certainly, there is no mention of an injury 
to the right knee in any service medical records.

In 1969, the veteran claimed to have had left leg pain and 
numbness since a 1963 hemorrhoidectomy.  However, the pain 
was in the thigh and calf, not in the knee, and the site of 
the pain seemed to change from the description he gave at a 
March 1969 VA orthopedic examination to that he gave of it 
six months later at a VA neurologic examination.  At the 
October 1998 hearing, when queried about his 1969 claim, he 
said he made the claim "[t]o protect myself . . . .  I 
noticed some problems, but I wasn't really sure . . . about 
it being military service connected, so I did file a 
complaint in case I would have problems later on in life . . 
. ."  There is nothing in the evidence in this record that 
relates the veteran's 1969 claim of some sort of neurologic 
deficit in the left leg to his current chondrocalcinosis or 
arthritis.

The earliest evidence of a knee disorder anywhere in this 
record is a September 1992 X ray report prepared for Dr. 
Razzano, the surgeon who performed the November 1992 
arthroscopy of the veteran's left knee.  The X rays revealed 
possible early arthritic change, but they also revealed 
chondrocalcinosis, or calcium pyrophosphate deposition 
disease, or pseudogout, manifested by calcium deposits in the 
menisci, cartilage, and other soft tissues of both knee 
joints.  A VA orthopedic examiner in August 2000 said 
pseudogout was not due to trauma but rather was a metabolic 
disorder.

October 1992 magnetic resonance imaging, also conducted for 
Dr. Razzano, revealed a left medial meniscus tear.  The 
veteran has repeatedly said that the tear occurred while 
jogging in 1988.  Still, at the August 2000 VA orthopedic 
examination, the examiner noted that the torn meniscus could 
have resulted from the 1962 telephone pole injury.  Thus, it 
appears that the VA examiner was unaware of the history the 
veteran has given that the torn meniscus occurred in 1988.  
Nevertheless, based on the August 2000 VA examination, a 
December 2000 RO decision granted service connection for a 
torn meniscus.  Significantly, however, at no time has any VA 
provider linked arthritis of the knees to service.

Though the VA examiner said pseudogout could be the cause of 
the veteran's bilateral knee pain, the record includes a 
February 2000 letter from Richard Jones, DC, who provided his 
professional opinion that the veteran's "current condition 
[described elsewhere in the letter as arthritis of the left 
knee, hips, and spine] could be a result of the accident in 
April 1962."  Thus, there seems to be a lack of consensus 
among health care professionals as to the etiology of the 
veteran's bilateral knee pain.

However, with regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion based on a history supplied by the 
appellant is inadequate when that history unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility can be daunting 
where, as here, medical evidence is not entirely consistent 
but, in weighing the medical evidence, the Board may accept 
one medical opinion and reject others.  At the same time, the 
Board is mindful that it cannot make our own independent 
medical determinations, and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Id.  Thus, the 
Board must determine the weight to be accorded the various 
items of evidence in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

Dr. Jones did not indicate that he had reviewed the service 
medical records, or that he knew of the veteran's 1988 
meniscus tear, or that he had seen the X-ray and magnetic 
resonance imaging reports prepared for Dr. Razzano, or that 
he was aware of the 1992 arthroscopic meniscectomy.  Grover, 
Reonal.  The Board finds it most significant that Dr. Jones 
said that X rays confirmed his diagnosis of arthritis in the 
veteran's left knee, hips, and spine, but he did not indicate 
that X rays showed chondrocalcinosis in both of the veteran's 
knees, a disorder noted by every other examiner since 1992.  
In fact, his letter suggests that he was unaware that the 
veteran even has the metabolic disorder.  In view of the 
foregoing, Dr. Jones' letter is of minimal probative value.

The veteran has contended that he has arthritis that began 
with the 1962 left lower leg contusion and "spread" 
throughout his "entire skeletal system."  The veteran, 
however, is a layman and, as such, he is not competent to 
offer an opinion concerning medical etiology or diagnosis.  
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Thus, his theory about the etiology of 
his arthritis does not constitute medical evidence thereof.

In addition, he has contended that Dr. Razzano removed a 
"foreign object" from his left knee during the 1992 
arthroscopy, and has suggested that the "foreign object" 
may have been "forced" into his knee when the telephone 
pole fell on his lower leg.  He does not explain how a 
"foreign object" could have been "forced" into his knee 
without breaking the skin, but Dr. Razzano's operation report 
clearly reveals that what he removed was a loose body from 
the veteran's own patella.

In sum, the veteran sustained an acute bruise to the left 
lower leg in 1962.  Thirty plus years later he developed 
bilateral knee pain.  X rays show chondrocalcinosis or 
pseudogout which a VA examiner found could explain the 
veteran's bilateral knee pain.  Notably, however, pseudogout 
is a metabolic disorder unrelated to trauma.  Therefore, the 
Board concludes that the preponderance of the competent 
medical evidence of record is against finding that arthritis 
of the knees is related to the veteran's active duty service.  
Service connection for arthritis of both knees is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for arthritis of the knees is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

